Case 2:17-bk-50809       Doc 161     Filed 05/28/21 Entered 05/28/21 15:54:49             Desc Main
                                    Document      Page 1 of 3




                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF OHIO
                        COLUMBUS DIVISION
                             )
 IN RE:                      )     CASE NO. 2:17-BK-50809
 JOSEPH W SUAREZ             )     CHAPTER 13
               DEBTOR        )
                             )


   NOTICE OF APPEARANCE PURSUANT TO BANKRUPTCY RULE 9010 (b) AND
    REQUEST FOR NOTICES UNDER BANKRUPTCY RULE 2002 REGARDING
 PROPERTY DESCRIBED AS 7840 OVERLAND TRAIL, DELAWARE, OH 43015 AND
  THAT CERTAIN LOAN MORE SPECIFICALLY IDENTIFIED AS LOAN NUMBER
                             *******3082


        NOW COMES PNC Bank, National Association, by and through its attorney Brock and

 Scott, PLLC, pursuant to Bankruptcy Rule 9010 and makes its appearance as a secured creditor in

 this cause and, pursuant to Bankruptcy Rule 2002, requests that it be noticed on all pleadings,

 documents and hearings; that it receive copies of all documents; and be added to the matrix to be

 served at the addresses below:

 Patrick Hruby
 Brock and Scott, PLLC
 Attorneys at Law
 2001 Northwest 64th Street, Suite 130
 Fort Lauderdale, FL 33309
 Floridabklegal@Brockandscott.com

 PNC Mortgage, a division of PNC Bank, N.A.
 PO Box 94982
 Cleveland, Ohio 44101

        Please take notice that the undersigned hereby appears as counsel for PNC Bank, National

 Association pursuant to Bankruptcy Rule 9010(b). The undersigned’s filing of this notice is limited

 to the instant case noted above and should not be construed as unlimited representation of the
                                                                                21-04297 BKSUP01


               *CID965475*                                    *DID200399*
Case 2:17-bk-50809        Doc 161     Filed 05/28/21 Entered 05/28/21 15:54:49               Desc Main
                                     Document      Page 2 of 3



 Creditor with respect to any and all matters, proceedings, or actions that may be taken in the instant

 case or any associated case or proceeding involving the above-named Creditor.


                                                        RESPECTFULLY SUBMITTED,


                                                        /s/_____________________________
                                                        Patrick Hruby
                                                        Attorney at Law (0085107)
                                                        Brock & Scott, PLLC
                                                        2001 Northwest 64th Street, Suite 130
                                                        Fort Lauderdale, FL 33309
                                                        813-342-2200
                                                        954-618-6954
                                                        Floridabklegal@Brockandscott.com




                                                                                  21-04297 BKSUP01
Case 2:17-bk-50809       Doc 161     Filed 05/28/21 Entered 05/28/21 15:54:49             Desc Main
                                    Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice of
 Appearance has been electronically served or mailed, postage prepaid on May 28, 2021
 to the following:

 JOSEPH W SUAREZ
 7840 OVERLAND TRL
 DELAWARE, OH 43015-7038

 Wood & Brewer, LLC
 470 Olde Worthington Road
 Suite 200
 Westerville, OH 43082

 Faye D. English, Bankruptcy Trustee
 Chapter 13 Trustee
 10 West Broad Street, Suite 1600
 Columbus, OH 43215



                                                      /s/_____________________________
                                                      Patrick Hruby
                                                      Attorney at Law (0085107)
                                                      Brock & Scott, PLLC
                                                      2001 Northwest 64th Street, Suite 130
                                                      Fort Lauderdale, FL 33309
                                                      813-342-2200
                                                      954-618-6954
                                                      Floridabklegal@Brockandscott.com




                                                                               21-04297 BKSUP01
